Citation Nr: 0211079	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  00-01 948A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA 
compensation benefits in the amount of $735.17.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1979 to December 
1981.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1999 decision of the Committee on 
Waivers and Compromises at the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas, which denied the 
veteran's claim for a waiver of recovery of an overpayment of 
VA compensation benefits.  He subsequently perfected a timely 
appeal regarding that decision.


FINDINGS OF FACT

1.  Indebtedness in the amount of $735.17 was created by an 
overpayment of compensation benefits after the appellant 
failed to report a change in the status of a dependent.

2.  Recovery of the indebtedness in the amount of $735.17 
would not be against equity and good conscience.


CONCLUSION OF LAW

Recovery of the overpayment of compensation benefits in the 
amount of $735.17, plus accrued interest, would not be 
against equity and good conscience, and recovery of that 
amount by the Government is not waived.  38 U.S.C.A. § 5302 
(West 1991); 38 C.F.R. §§ 1.963(a), 1.965(a) (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters - VCAA

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-475, 114 Stat. 2096 (2000).  VA has issued final 
regulations to implement these statutory changes.  See Duty 
to Assist, 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  In pertinent part, these new provisions 
address notification requirements in VA claims, and VA's duty 
to assist claimants in the development of claims, such as by 
securing additional records, affording medical examinations 
to claimants, etc.

Considering the nature of this case, which involves a request 
for a waiver overpayment of VA benefits, the Board holds that 
the provisions of the VCAA are inapplicable to the instant 
case.  The Board believes this conclusion to be consistent 
with the recent holding of the United States Court of Appeals 
for Veterans Claims in Barger v. Principi, 16 Vet. App. 132 
(2002) (holding that the duties specified in the VCAA are not 
applicable to requests for a waiver of overpayment).  
Moreover, even if the VCAA were held to be applicable to this 
matter, we find that any requirements of the VCAA have been 
fully satisfied, and no further action is necessary by the 
Board to ensure compliance with this law.  As to procedure, 
the Board notes that the claimant has been advised by the RO 
of the appropriate laws and regulations relating to requests 
for a waiver of overpayment.  In addition, it is clear that 
the veteran has been given ample opportunity to submit 
evidence and argument in support of his claim.

II.  Factual Background

In a February 1982 rating decision, the RO granted the 
veteran's claim of entitlement to service connection for 
Hodgkin's Disease and assigned a 100 percent disability 
rating.  In a series of subsequent rating decisions, the 
disability evaluation assigned for the veteran's service-
connected disability was eventually reduced to 30 percent.

In a letter dated in September 1995, the RO informed the 
veteran that he had been receiving compensation benefits for 
a child who would soon reach the age of 18.  The veteran was 
advised that payments could be continued until the age of 23 
if the child was pursuing a course of instruction approved by 
VA so long as the child was unmarried.  The RO instructed the 
veteran that, if he wished to seek continued benefits on that 
basis, he should complete the enclosed request form.

Shortly thereafter, the veteran submitted a completed VA Form 
21-674, Request for Approval of School Attendance, in which 
he indicated that, even though his daughter was approaching 
the age of 18, she would still be enrolled in high school.  
In a report of contact dated in February 1996, it was noted 
that the high school had been contacted, and that the 
veteran's daughter was expected to graduate in May 1996.

In a February 1996 letter, the RO advised the veteran that it 
would continue payment of compensation benefits for his 
daughter until June 1, 1996 based on her school attendance.  
The RO informed the veteran that he had a responsibility to 
immediately report any change in the status of his 
dependents.  He was advised that a failure to tell VA 
immediately of any change would result in an overpayment that 
must be repaid.

Thereafter, in February 1997, the veteran submitted another 
signed VA Form 21-674 in which he indicated that his daughter 
was training to be a dental assistant and that her expected 
graduation date was May 1997.  The instructions set forth in 
the VA Form 21-675 indicate that, by signing the form, the 
veteran agreed to notify VA immediately of any changes in the 
course of education, transfer to another school, 
discontinuance of school attendance, or marriage prior to 
completion of the course.

In a June 1997 letter, the RO advised the veteran of his 
payment rates for the period from March 1997 to February 
1999.  The RO explained that he was being paid for the period 
from March 1997 to May 1997 at a rate that included 
compensation benefits for his daughter.  The RO specifically 
indicated that such benefits were based on her school 
attendance and that they continued only until May 1997.  The 
RO again informed the veteran that he had a responsibility to 
immediately report any change in the status of his dependent, 
and that a failure to tell VA immediately of any change would 
result in an overpayment that must be repaid.

The veteran subsequently completed another signed VA Form 21-
674 in August 1997.  In this document, the veteran indicated 
that his daughter was enrolled at a community college and 
that her expected graduation date was in June 1999.  The 
instructions set forth in this VA Form 21-675 again indicate 
that, by signing the form, the veteran agreed to notify VA 
immediately of any changes in the course of education, 
transfer to another school, discontinuance of school 
attendance, or marriage prior to completion of the course.

In a September 1997 letter, the RO advised the veteran that 
he was being paid at a rate that included compensation for 
his daughter until July 1, 1999, based on her school 
attendance.  The RO again informed the veteran that he had a 
responsibility to immediately report any change in the status 
of his dependent, and that a failure to tell VA immediately 
of any change would result in an overpayment that must be 
repaid.

In July 1998, the RO contacted the daughter's school in order 
to verify her enrollment.  The RO was apparently advised that 
she had not attended classes since December 1997.  Shortly 
thereafter, in an August 1998 letter, the RO notified the 
veteran that it was proposing to reduce his compensation 
benefits, effective January 1, 1998.  The veteran was 
informed that this reduction was based on information the RO 
had obtained showing that his daughter had not been enrolled 
in classes since December 1997.

In a March 1999 letter, the RO notified the veteran that it 
had reduced his compensation payments based on the 
information that his daughter had stopped attending classes 
in December 1997.  The RO explained that the benefits paid 
for that daughter had been stopped as of January 1, 1998.  It 
was noted that this had resulted in an overpayment of 
benefits and that he would be notified shortly of the exact 
amount of that overpayment.

Later in March 1999, the RO issued another letter to the 
veteran explaining that he had been overpaid VA benefits in 
the amount of $735.17.  He was advised that the RO would 
began automatically withholding benefits until that debt was 
paid.  He was also advised that, if he wished to dispute the 
debt, or seek a waiver of the debt, he must do so within 30 
days to prevent withholding of the benefit.

In a statement submitted in April 1999, the veteran indicated 
that he wished to obtain a waiver of the debt.  He enclosed a 
financial status report, in which he reported a monthly net 
income of $3,433 for him and his wife.  He also reported 
monthly expenses in the amount of $2,135 for his household, 
which resulted in a discretionary income of $1,298.  He also 
included a separate list of installment contracts and other 
debts, which resulted in monthly payments of $665.68

In May 1999, the Committee on Waivers and Compromises denied 
the veteran's claim of entitlement to a waiver of overpayment 
benefits.  The Committee determined that, although the 
veteran's actions were free of fraud, misrepresentation, or 
bad faith, he was nevertheless at fault for the creation of 
the debt.  The Committee also determined that there was 
insufficient evidence to show that repayment of his debt 
would impair his ability to provide for his family's basic 
necessities.

III.  Legal Analysis

A veteran entitled to service-connected compensation whose 
disability is rated not less than 30 percent shall be 
entitled to additional compensation for a spouse, child 
and/or dependent parent.  38 U.S.C.A. § 1115 (West 1991 & 
Supp. 2001); 38 C.F.R. 3.4(b)(2) (2001). 

Recovery of an overpayment of VA benefits to a veteran shall 
be waived if there is no indication of fraud, 
misrepresentation, or bad faith on the part of the veteran, 
and if collection of the indebtedness from the veteran would 
be against equity and good conscience.  38 U.S.C.A. § 
5302(a), (c); 38 C.F.R. § 1.963(a).

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  38 
C.F.R. § 1.965(a); see Ridings v. Brown, 6 Vet. App. 544, 546 
(1994).

Moreover, the statutory phrase "equity and good conscience" 
does not stand in isolation.  See Smith v. Derwinski, 1 Vet. 
App. 267, 279 (1991).  The equity-and-good-conscience 
standard means arriving at a fair decision between the 
obligor and the Government.  In making this decision, 
consideration is given to the following elements, which are 
not intended to be all-inclusive:

1.  Fault of the debtor.  Whether the actions of 
the debtor contributed to the creation of the 
debt.

2.  Balancing of faults.  Weighing of the fault of 
the debtor against that of VA.

3.  Undue hardship.  Whether collection would 
deprive the debtor or family of basic necessities.

4.  Defeat the purpose.  Whether withholding of 
benefits or recovery would nullify the objective 
for which benefits were intended.

5.  Unjust enrichment.  Whether failure to make 
restitution would result in unfair gain to the 
debtor.

6.  Changing position to one's detriment.  Whether 
reliance on VA benefits resulted in relinquishment 
of a valuable right or the incurrence of a legal 
obligation.

See 38 C.F.R. § 1.965(a).

The veteran is seeking a waiver of recovery of overpayment of 
VA compensation benefits in the amount of $735.17.  This 
overpayment is the result of additional compensation benefits 
that he received for his daughter from January 1998 to 
February 1999.  As explained in the Factual Background, the 
veteran was eligible for this increase so long as his 
daughter, who was over 18, was pursuing a course of 
instruction that was approved by VA.  Although the veteran 
was awarded increased benefits in September 1997 based upon 
his daughter's enrollment in a community college, she stopped 
attending classes in December 1997.

When a veteran raises the issue of the validity of the debt 
as a part of the waiver application, the waiver application 
cannot be adjudicated without first deciding the veteran's 
challenge to the lawfulness of the debt asserted against him.  
Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991).  The 
veteran does not contend, and the record does not show, that 
the debt in this case was not validly incurred.  There is no 
question that the veteran's daughter did not attend classes 
after December 1997.  There is also no question as to the 
amount of increased compensation benefits that he received 
from VA for his daughter.  Further, it appears from the 
record that the veteran was properly notified of the 
overpayment and that all due process considerations were duly 
complied with by VA.  The Board finds that the veteran's 
indebtedness was properly established and that this question 
need not be addressed further.  See Schaper, 1 Vet. App. at 
437.

As noted above, waiver of repayment of an indebtedness is 
precluded if there is any indication of fraud, 
misrepresentation of a material fact, or bad faith on the 
part of the person having an interest in obtaining a waiver.  
38 U.S.C.A. § 5302.  In this case, the Board believes that 
the veteran's action did not represent a willful intent to 
deceive or defraud, but rather represented inadvertence or 
mistake on his part; specifically, a misunderstanding as to 
his responsibilities in reporting changes in the status of 
his dependence.  Therefore, the Board finds that there was no 
showing of fraud, misrepresentation, or bad faith shown on 
the part of the veteran in conjunction with the creation of 
an overpayment that has been assessed against him.

Having found that there is no indication of fraud, 
misrepresentation of a material fact, or bad faith on the 
part of the veteran, the Board will turn to the question of 
whether recovery of the indebtedness would be against equity 
and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 
1.963(a).

The first element to consider is "fault of the debtor", 
which is defined as "[w]here actions of the debtor 
contribute to creation of the debt."  38 C.F.R. § 
1.965(a)(1).  The second element is "balancing of faults", 
which requires a weighing of the fault of the debtor against 
the fault of VA. 38 C.F.R. § 1.965(a)(2).  As discussed 
above, the veteran appears to have been under the mistaken 
impression that the he did not have a responsibility to 
report that his daughter stopped attending school to VA.  
However, while the Board has determined that the veteran's 
actions did not rise to the level of either bad faith or 
fraud, the Board is not of the opinion that his confusion 
relieves him of responsibility in this matter.

The record reflects that the veteran was advised by the RO in 
letters dated in February 1996, June 1997, and September 1997 
that he had a responsibility to immediately report any 
changes in the status of his dependents.  Furthermore, he was 
also advised that he had a responsibility to immediately 
report such changes in the VA Forms 21-674 he submitted in 
January 1996, February 1997, and August 1997.  Therefore, in 
light of the ample notification that the veteran received 
regarding his duty to report changes in the status of his 
dependents, the Board believes that veteran bears a degree of 
fault for the failing to inform VA that his daughter stopped 
attending school in December 1997.  

Furthermore, with respect to balancing of faults, the Board 
has been unable to identify any actions on the part of VA 
that might have led to the veteran's misunderstanding 
regarding his duty to report a change in the status of his 
dependents.  The record reflects that the RO specifically 
advised the veteran of his responsibility to report such 
changes, and the RO advised the veteran that a failure to do 
so would result in an overpayment that would have to be 
repaid.  In addition, there was no basis in the record for 
the RO to question the veteran's ability to understand or 
comply with his responsibilities.  The Board has noted that 
the veteran contends that the VA contributed to the size of 
the overpayment by waiting too long to take action after 
discovering that the veteran's daughter had left school.  The 
Board finds, however, that this was not the case.  A report 
of contact dated July 31, 1998, reflects that on that date 
the RO learned that the daughter had left school in December 
1997.  The RO initiated action to reduce payments via a 
letter to the veteran dated August 3, 1998.  Thus, the Board 
has been unable to identify fault on the part of VA in this 
matter.

The third element to be considered is "undue hardship," 
described as "[w]hether collection would deprive debtor or 
family of basic necessities."  38 C.F.R. § 1.965(a)(3).  In 
a financial status report signed in April 1999, the veteran 
reported a monthly net income of $3,433 for him and his wife.  
He also reported monthly expenses in the amount of $2,135 for 
his household, which resulted in a discretionary income of 
$1,298.  He also included a separate list of installment 
contracts and other debts, which resulted in monthly payments 
of $665.68.  It is not clear if the total monthly expenses of 
$2,135 reported by the veteran completely includes the 
monthly debt payments of $665.68.  However, even assuming for 
the purposes of this opinion that there was no overlap, and 
that his total monthly expenses in fact equaled $2800.68, the 
Board notes that he would still be left with $632 a month.  
Given that the amount of money that the veteran has left over 
each month is fairly close to the entire debt that he owes to 
VA, the Board finds that it would not cause undue hardship 
for him to repay that debt, and that it is unlikely that 
repayment would deprive him and his family of basic 
necessities.

The fourth element to be addressed is whether recovery of the 
overpayment would defeat the purpose for which the benefits 
were intended.  38 C.F.R. § 1.965(a)(4).  In this case, the 
extra compensation benefits awarded to the veteran were 
intended to help support an adult child while she was 
attending school.  Given that this child is no longer 
attending school, recovery of the overpayment will not defeat 
the purpose for which those benefits were intended.

The fifth element to be considered is "unjust enrichment," 
which means that failure to make restitution would result in 
unfair gain to the debtor.  38 C.F.R. § 1.965(a)(5).  In this 
case, the veteran did unfairly gain $735.17 due to his 
failure to advise VA of a change in the status of one of his 
dependents.  Thus, the Board finds that there was unjust 
enrichment.

The sixth element to be considered is whether reliance on VA 
benefits resulted in the veteran relinquishing a valuable 
right or incurring a legal obligation.  38 C.F.R. 
§ 1.965(a)(6).  The veteran has not claimed that he 
relinquished any right or incurred any legal obligation, nor 
do the facts show such.

In conclusion, the Board finds that a balancing of the 
considerations of equity and good conscience reflects that 
the veteran was at fault in the creation of the debt and that 
unjust enrichment resulted.  Also, there is no evidence to 
suggest that VA was in any way at fault in creation of the 
debt, and the evidence does not demonstrate that repayment of 
the debt would result in undue hardship or defeat the purpose 
for which the benefits were intended.  Thus, the Board 
concludes that recovery of the overpayment of compensation 
benefits in the amount of $735.17 would not be against equity 
and good conscience


ORDER

Waiver of the overpayment of compensation benefits, in the 
amount of $735.17, is denied.


		
	MICHAEL D. MARTIN
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

